Case: 11-50841     Document: 00512034711         Page: 1     Date Filed: 10/26/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 26, 2012
                                     No. 11-50841
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

VIDAL SAULS,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:09-CR-713-1


Before HIGGINBOTHAM, OWEN, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        In this appeal, Vidal Sauls challenges his convictions for possessing a
firearm during the commission of a drug trafficking crime, see 18 U.S.C.
§ 924(c)(1)(A), and for possessing a firearm following a felony conviction. See 18
U.S.C. § 922(g)(1). Sauls does not challenge his conviction for possessing with
intent to distribute 50 grams or more of a mixture or substance containing a
detectable amount of cocaine base. See 21 U.S.C. § 841(a)(1) and (b)(1)(A)(iii).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50841    Document: 00512034711       Page: 2   Date Filed: 10/26/2012

                                   No. 11-50841

      Sauls was convicted after a warrant search of the residence he shared with
another adult uncovered more than 100 grams of cocaine base—including 26
grams found on a ledge at the top of a kitchen wall along with a cereal box
containing $1,500 in cash, a folder containing documents pertaining to Sauls’s
supervised probation, and in close proximity to the folder and the cereal box, a
9mm Hi-Point rifle loaded with a clip containing ten rounds of ammunition.
Before the date of the search, Sauls had twice been convicted of state felonies.
      Our standard of review for sufficiency of the evidence in a bench trial is
“whether the finding of guilt is supported by substantial evidence, i.e., evidence
sufficient to justify the trial judge, as the trier of fact, in concluding beyond
reasonable doubt that the defendant is guilty.” United States v. Turner, 319
F.3d 716, 720 (5th Cir. 2003) (quoting United States v. Mathes, 151 F.3d 251, 252
(5th Cir. 1998)) (internal quotation mark omitted). We view all evidence in the
light most favorable to the Government and defer to all reasonable inferences
drawn by the district court. Id. at 720-21. If the evidence gives “equal or nearly
equal circumstantial support to a theory of guilt and a theory of innocence,” the
defendant is entitled to acquittal. Id. at 721 (quoting United States v. Brown,
186 F.3d 661, 664 (5th Cir. 1999)) (internal quotation mark omitted).
      A conviction under § 922(g)(1) requires proof that a defendant who had
previously been convicted of an offense punishable by a prison term in excess of
one year later knowingly possessed a firearm that was in or affected interstate
commerce. United States v. Guidry, 406 F.3d 314, 318 (5th Cir. 2005). In the
instant case, a rifle was found in Sauls’s kitchen, an area of the premises that
was subject to Sauls’s control, even if it was also subject to the control of others.
See United States v. Mergerson, 4 F.3d 337, 348-49 (5th Cir. 1993). Moreover,
while denying that it was his, Sauls acknowledged in a written statement that
he knew about the rifle. Because the rifle was very near Sauls’s important
personal papers and concealed cash and in the same room as a significant
amount of cocaine base, there was substantial evidence that Sauls constructively

                                         2
   Case: 11-50841   Document: 00512034711      Page: 3   Date Filed: 10/26/2012

                                   No. 11-50841

possessed the rifle. See United States v. De Leon, 170 F.3d 494, 496 (5th Cir.
1999).
      Under § 924(c)(1)(A), “[a] defendant possesses a firearm in furtherance of
a drug-trafficking offense when it ‘furthers, advances, or helps forward’ that
offense.” United States v. London, 568 F.3d 553, 559 (5th Cir. 2009) (quoting
United States v. McGilberry, 480 F.3d 326, 330 (5th Cir. 2007)). The loaded, non-
sporting rifle was stored—in premises housing drug paraphernalia—near Sauls’s
drugs and important personal papers and some hidden cash, and it could be
reached by Sauls without great effort. There was thus substantial evidence that
Sauls possessed the rifle in furtherance of the drug trafficking crime to which he
pleaded guilty. See id., 559-60.
      AFFIRMED.




                                        3